                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



CHRISTOPHER PIERCE,

                                Petitioner,

            v.                                          CASE NO. 18-3303-SAC

SAM CLINE,

                                Respondent.


                             ORDER TO SHOW CAUSE

      This matter is a petition for habeas corpus filed by a prisoner

in state custody. The Court has conducted an initial review of the

petition as directed by Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts.1

      Petitioner proceeds pro se, and the Court grants leave to proceed

in forma pauperis.

                                   Background

      Petitioner was convicted in 1993. Because the present petition

does not identify any claim for relief concerning his conviction or
sentence but instead refers to recent action by the Prisoner Review

Board passing him to February 2020, the Court liberally construes this

matter as a petition brought under 28 U.S.C. § 2241.

      The petition identifies the sole claim for relief simply as “Fake

Report”. Elsewhere, petitioner states:

      On 8/2/18 I had a parole hearing by the Kansas Prisoner
      Review Board and Jonathan Ogletree, Chairperson of the
      Parole Board asked for money in exchange for parole. See
      Attached Exhibit A. Which back in 2008/2009 several
      prisoners paid him money in exchange for parole – which I

1 Rule 1(b) provides that “[t]he district court may apply any or all of these rules
to a habeas corpus petition not covered by Rule 1(a)[governing § 2254 filings].”
     find it illegal for Mr. Ogletree to try to extort money out
     of me in exchange for parole and I request for a hearing
     to be held in my case?

Doc. #1, p. 14.

                    Exhaustion of remedies

     “Before a federal court may grant relief to a state prisoner,

the prisoner must exhaust his remedies in state court. In other words,

the state prisoner must give the state courts an opportunity to act

on his claims before he resents those claims to a federal court in

a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

While Section 2241 does not contain an explicit exhaustion

requirement, the exhaustion of available state court remedies is

required for petitions brought under that section. Montez v. McKinna,

208 F.3d 862, 866 (10th Cir. 2000)(“A habeas petitioner is generally

required to exhaust state remedies whether his action is brought under

§ 2241 or § 2254.”); see also Wilson v. Jones, 430 F.3d 1113, 1118

(10th Cir. 2005)(stating that a habeas petitioner proceeding under

Section 2241 is required to exhaust available state court remedies

or show that such exhaustion is futile).

     A petitioner satisfies the exhaustion requirement by showing

either (1) “that a state appellate court has had the opportunity to

rule on the same claim presented in federal court,” or (2) “that at

the time he filed his federal petition, he had no available state

avenue of redress.” Miranda v. Cooper, 967 F.2d 392, 398 (10th Cir.

1992); see also Bear v. Boone, 173 F3d 782, 785 (10th Cir. 1999)(“In

order to fully exhaust state court remedies, a state’s highest court
must have had the opportunity to review the claim raised in the federal

habeas petition.”).

      Although the petitioner recently filed an original habeas action

in the Kansas Supreme Court, a review of that petition shows that he

did not present the claim he now raises, namely, that he was asked

for money in exchange for parole.2 Therefore, petitioner has not

exhausted the claim, and this matter is subject to dismissal without

prejudice on that ground.

                         Order to Show Cause

      Because the present petition contains an unexhausted claim,

petitioner shall show cause on or before January 30, 2019, why

this matter should not be dismissed without prejudice to allow

him to present his claim to the state courts.

      The failure to file a timely response will result in the

dismissal of this matter without additional prior notice.

      IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted

to and including January 30, 2019, to show cause why this matter

should not be dismissed.

      IT IS SO ORDERED.

     DATED:    This 4th day of January, 2019, at Topeka, Kansas.




                                    S/ Sam A. Crow
                                    SAM A. CROW
                                    U.S. Senior District Judge



2 A copy of the petition filed in the Kansas Supreme Court is attached. Pierce v.
Cline, Case No. 120388 (Kan. S. Ct. dismissed Dec. 18, 2018).
